Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160431 (57)
  160432                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  MARC SLIS and 906 VAPOR,                                                                            Elizabeth T. Clement
            Plaintiffs-Appellees,                                                                     Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   SC: 160431
  v                                                                COA: 351211
                                                                   Ct of Claims: 19-000152-MZ
  STATE OF MICHIGAN and DEPARTMENT
  OF HEALTH AND HUMAN SERVICES,
             Defendants-Appellants.
  __________________________________________/

  A CLEAN CIGARETTE CORPORATION,
            Plaintiff-Appellee,
                                                                   SC: 160432
  v                                                                COA: 351212
                                                                   Ct of Claims: 19-000154-MZ
  GOVERNOR, STATE OF MICHIGAN, and
  DEPARTMENT OF HEALTH AND
  HUMAN SERVICES,
             Defendants-Appellants.
  __________________________________________/

        On order of the Chief Justice, the motion to extend time to file reply is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2019
         izm
                                                                              Clerk